In two consolidated actions, inter alia, to recover damages for fraud and breach of fiduciary duty, and seeking reimbursement of moneys owed under a partnership agreement, the appeal is from so much of an order of the Supreme Court, Suffolk County (Namm, J.), entered July 31, 1989, as denied the branch of the appellants’ motion which was for summary judgment dismissing the complaint insofar as against it is asserted against them.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The liability of partners for the contractual liabilities of the partnership is joint and several, each partner is liable for the whole amount of the debt of the partnership, not merely for a proportionate share (see, Partnership Law § 25; Midwood Dev. Corp. v K 12th Assocs., 146 AD2d 754). Because there are allegations of insolvency of the partnership, the individual parties, as both partners and stockholders are proper parties to this litigation. We have already ruled that, under the partnership agreement, and shareholders agreement, entered into by the individual defendants, the stock and partnership interests are to be treated as indivisible units (see, St. James Plaza v Notey, 111 AD2d 228). The defendants in this action are both partners and stockholders. In light of our previous determination, we find that the denial of summary judgment to the individual defendants was proper. Kooper, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.